Opinión disidente del
Juez Asociado Señor Fuster Berlingeri.
En Srio. D.A.C.O. v. Comunidad San José, Inc., 130 D.P.R. 782 (1992), disentimos de la opinión y sentencia emitida por la mayoría, expresando entonces el criterio de que la Sec. 11 del Art. II de nuestra Constitución, L.P.R.A., Tomo 1, prohíbe el encarcelamiento por deuda solamente en casos en los que el deudor no tiene recursos con qué aten-der sus obligaciones económicas. Señalamos, además, que la mayoría no había realizado un examen cabal del histo-rial de la referida cláusula constitucional y que, basándose únicamente en una lectura literal de esa cláusula, llegaba a un resultado desatinado.
Hoy queremos reiterar las expresiones anteriores, a la vez que advertimos que la decisión de la mayoría de conti-nuar extendiendo su pronunciamiento en Srio. D.A.C.O. v. Comunidad San José, Inc., supra, como lo hace en el caso de marras, constituye un grave error. En Srio. D.A.C.O. v. Comunidad San José, Inc., supra, la mayoría privó al De-partamento de Asuntos del Consumidor (D.A.Co.) de un medio eficaz de hacer valer la importante política pública de protección del consumidor que se supone impere en el país. Ahora, por la mera aplicación mecánica de aquel pre-cedente, se priva a los foros judiciales de un medio eficaz de hacer valer sus decisiones en un campo de tanto interés público como es el de las relaciones de familia. Y así, poco a poco, se socava inexorablemente el mecanismo judicial del desacato civil, que es de fundamental importancia para mantener la legítima autoridad de la Rama Judicial. Como señaláramos en Srio. D.A.C.O. v. Comunidad San José, Inc., supra, no cabe atribuir tales dislates a un supuesto mandato de nuestra Constitución. Volvemos a expresar nuestro vehemente disenso.